Case: 12-7049    Document: 21     Page: 1   Filed: 02/27/2013




           NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                __________________________

                VICTORIA A. ROAQUIN,
                  Claimant-Appellant,

                             v.
  ERIC K. SHINSEKI, SECRETARY OF VETERANS
                   AFFAIRS,
               Respondent-Appellee.
                __________________________

                        2012-7049
                __________________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in case no. 10-2917, Judge John J.
 Farley, III.
              __________________________

                      ON MOTION
                __________________________

                        ORDER

    The court construes Victoria A. Roaquin’s filing as a
 motion to obtain counsel.

      This court has no procedure to appoint counsel for pro
 se litigants. Mrs. Roaquin is advised that pro bono counsel
 may be available to veterans for representation at this
 court through various assistance programs, including the
Case: 12-7049         Document: 21    Page: 2   Filed: 02/27/2013




 VICTORIA ROAQUIN V. SHINSEKI                                 2


 Federal Circuit Bar Association’s Veterans Pro Bono
 Program.
       Accordingly,
       IT IS ORDERED THAT:

     The motion is granted to the extent that Mrs. Roaquin
 is given 60 days from the date of this order to obtain
 counsel. If no counsel is obtained the case will proceed as
 per the court’s normal schedule.

                                     FOR THE COURT


                                     /s/ Jan Horbaly
                                     Jan Horbaly
                                     Clerk

 s26